Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-15 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/734,201 filed September 20, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/08/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, recites “A method for performing quality of service (QoS) prediction by a first apparatus (100), the method comprising: receiving a first message for requesting the QoS prediction between the first apparatus (100) and a second apparatus (200), from the second apparatus (200); and performing the QoS prediction between the first apparatus (100) and the second apparatus (200). " 
 It is recommended to change to, “A method for performing quality of service (QoS) prediction by a first apparatus

Claims 8-9, and 11-15 are objected for the same reason as set forth above for claim 1.
Claims 1-7 and 10 are also objected to since they are dependent on the objected base independent .  
Appropriate correction is required.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (Quality of Service Assessment in Connected Vehicles, 07-2017), and further in view of Ye et al. (Machine Learning for Vehicular Networks, 02-2018).

As per claim 1, Goh disclose A method for performing quality of service (QoS) prediction by a first apparatus (100), the method comprising: 
identifying QoS prediction between the first apparatus (100) and a second apparatus (200); and  performing the QoS prediction between the first apparatus (100) and the second apparatus (200) (see page 1, right hand lines 33-43, a method for a V2V communication, comprising: identifying a modelling 

Although Goh disclose identifying a QoS prediction between the first apparatus (100) and a second apparatus (200), from the second apparatus (200); 

Goh however does not explicitly disclose receiving a first message for requesting the QoS prediction between the first apparatus (100) and a second apparatus (200), from the second apparatus (200); 

Ye however disclose receiving a first message for requesting the QoS prediction between the first apparatus (100) and a second apparatus (200), from the second apparatus (200) (see page 14 lines 1-3, predicting wireless channels using deep neutral network based on the received signal). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a first message for requesting the QoS prediction between the first apparatus and a second apparatus, from the second apparatus, as taught by Ye, in the system of Goh, so as to utilize machine learning, which provides a versatile set of tools to exploit and mine multiple sources of data generated in vehicular networks, this will help the system make more informed and data-driven decisions and alleviate communications challenges as wen as providing unconventional services, such as location-based services, real-time traffic flow prediction and control, autonomous driving, see Ye,  page 2.

As per claim 2, the combination of Goh and Ye disclose the method of claim 1.

Ye further disclose wherein the first message includes information on a service, and the QoS prediction is performed for the service (see page 7, lines 17-19, the objective of traffic flow prediction is to infer from multiple sources of data the traffic flow information for the wide variety of ITS-related applications).
 
As per claim 3, the combination of Goh and Ye disclose the method of claim 2.

Ye further disclose wherein the QoS prediction is performed, based on a first prediction model among a plurality of prediction models (see page 10 lines 3-5, page 14 lines 16-19, with deep models, information can be distilled more efficiently than the traditional methods for resource provisioning to cater for such dynamic demands of resources while respecting stringent QoS requirements). 

As per claim 4, the combination of Goh and Ye disclose the method of claim 3.

Ye further disclose wherein the first prediction model is a prediction model related to the service (see page 10 lines 3-5, page 14 lines 16-19, with deep models, information can be distilled more efficiently than the traditional methods for resource provisioning to cater for such dynamic demands of resources while respecting stringent QoS requirements). 

As per claim 5 the combination of Goh and Ye disclose the method of claim 3.

Ye further disclose wherein the first prediction model is a default prediction model (see page 10 lines 3-5, page 14 lines 16-19, with deep models, information can be distilled more efficiently than the traditional methods for resource provisioning to cater for such dynamic demands of resources while respecting stringent QoS requirements). 

As per claim 9, the combination of Goh and Ye disclose the method of claim 1.

Ye further disclose wherein the QoS prediction is performed, based on at least one of capability information of the first apparatus (100), sidelink measurement result of the first apparatus (100), resource restriction information of the first apparatus (100), or on-going service information of the first apparatus (100) (see page 10, lines 1-5: a reinforcement learning framework has been proposed for resource 

As per claim 10, the combination of Goh and Ye disclose the method of claim 1.

Goh further disclose the method further comprising: receiving a reporting object or reporting triggering condition, from a network, wherein the reporting object includes at least one of capability information, sidelink measurement result, resource restriction information, or on-going service information (see page 2, left column, line 57 - right column, line 13: connected vehicles are the building blocks of emerging Internet of Vehicles (IoV) and Network of Things (NoT), which is defined on five primitives as sensors, aggregator, communication channel, external utility and decision trigger; the external utility can be a software/hardware and will execute processes into the overall workflow of NoT; and the decision trigger creates the final result needed to satisfy the requirements of NoT). 

As per claim 11, the combination of Goh and Ye disclose the method of claim 10.

Goh further disclose wherein the first message is received from the second apparatus (200) based on whether the reporting triggering condition is satisfied (see page 2, left column, line 57 - right column, line 13: connected vehicles are the building blocks of emerging Internet of Vehicles (IoV) and Network of Things (NoT), which is defined on five primitives as sensors, aggregator, communication channel, external utility and decision trigger; the external utility can be a software/hardware and will execute processes into the overall workflow of NoT; and the decision trigger creates the final result needed to satisfy the requirements of NoT). 

As per claim 12, the combination of Goh and Ye disclose the method of claim 1.

Ye further disclose method further comprising: transmitting a result of the QoS prediction between the first apparatus (100) and the second apparatus (200), to the second apparatus (200) (see page 12, lines 3-5 

As per claim 13, the combination of Goh and Ye disclose the method of claim 1.

Goh further disclose wherein the first apparatus (100) communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the first apparatus (100) (see Figure 1, V2V and V2x concept). 

As per claim 14, claim 14 relates to a method for receiving a result of quality of service (QoS) prediction by a second apparatus. The technical feature of claim 14 substantially corresponds to that of claim
1 except the feature of receiving a result of the QoS prediction from the first apparatus. However, the different feature is merely a matter of design option from the feature of D2 (see page 12, lines 3-5 and figure 4: the structure of reinforcement learning for V2V communications, where an agent, corresponding to a V2V link, interacts with the environment). Accordingly, claim 14 would have been obvious over D1 in view of D2 and lacks an inventive step.

As per claim 15, claim 15 relates to a first apparatus performing quality of service (QoS) prediction and has substantially the same technical features as claim 1, differing only in the category of invention.
Accordingly, claim 15 lacks an inventive step for the same reason applied to claim 1. Gos further disclose  A first apparatus (see Fig.1, a V2V) performing quality of service (QoS) prediction, the first apparatus (100) comprising: at least one transceiver (see Fig.1, page 2, V2V with a sensors to transmit/receive, transceiver, see page 2 all vehicles or 'x' will have sensors connected that will be able to transmit/receive 'useful' information); at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions (see Fig.1, page 2, V2V with a sensors with a CPU and memory for storing, see page 2, information is converted by an aggregator, defined as a mathematical function implemented in software that transforms raw data into some 'useful' meaning).


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (Quality of Service Assessment in Connected Vehicles, 07-2017), in view of Ye et al. (Machine Learning for Vehicular Networks, 02-2018), and further in view of IIS ('QoS Management for NR V2X', Rl-1808540, 3GPP TSG RAN WGl #94, Gothenburg, Sweden, 08-2018).

As per claim 6, the combination of Goh and Ye disclose the method of claim 3.

The combination of Goh and Ye however does not explicitly disclose wherein the plurality of prediction models are included in a UE autonomous QoS prediction configuration. 

IIS however disclose wherein a plurality of prediction models are included in a UE autonomous QoS prediction configuration (see section 2, the described QoS management in NR is identified by the 5QI value and the Allocation and Retention Priority (ARP) as upper layer quality indicators, i.e., set by the core network to the RAN for both autonomous and network-controlled modes).

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a plurality of prediction models are included in a UE autonomous QoS prediction configuration, as taught by IIS, in the system of Goh and Ye, so as to enhance QoS management for V2X, see IIS,  page 2.

As per claim 7, the combination of Goh, Ye and IIS disclose the method of claim 6.

IIS further disclose wherein the UE autonomous QoS prediction configuration is received from a network (see section 2, the described QoS management in NR is identified by the 5QI value set by the core network to the RAN for both autonomous and network-controlled modes). 

As per claim 8, the combination of Goh, Ye and IIS disclose the method of claim 6.

IIS further disclose wherein the UE autonomous QoS prediction configuration is pre-configured in the first apparatus (100) (see section 2, the described QoS management in NR is identified by the 5QI value and the Allocation and Retention Priority (ARP) as upper layer quality indicators, i.e., set by the core network to the RAN for both autonomous and network-controlled modes). 


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (Quality of Service Assessment in Connected Vehicles, 07-2017), and further in view of Kousaridas et al. (PCT/EP2018/075035, published as US Pub. No.:2021/0274387).

As per claim 1, Goh disclose A method for performing quality of service (QoS) prediction by a first apparatus (100), the method comprising: 
identifying QoS prediction between the first apparatus (100) and a second apparatus (200); and  performing the QoS prediction between the first apparatus (100) and the second apparatus (200) (see page 1, right hand lines 33-43, a method for a V2V communication, comprising: identifying a modelling direction for Connected Vehicle Network (CVN) associated with Quality of Service (QoS) in connected vehicles to predict a position and /velocity of the vehicle from the previous vehicle/x). 

Although Goh disclose identifying a QoS prediction between the first apparatus (100) and a second apparatus (200), from the second apparatus (200); 

Goh however does not explicitly disclose receiving a first message for requesting the QoS prediction between the first apparatus (100) and a second apparatus (200), from the second apparatus (200); 

Kousaridas however disclose receiving a first message for requesting the QoS prediction between the first apparatus (100) and a second apparatus (200), from the second apparatus (200) (see Fig.4, para. 0172-0173, 0191 at step 4a, the device 100 {a second apparatus} (e.g., its P-QoS function) transmits a monitoring request to a the UE 300 {a first apparatus }. According to the P-QoS subscription request (e.g., the P-QoS subscription parameters, the type of the V2X service), different monitoring subscription or configuration requests may be required, transmitted and collected, e.g., by different network nodes (e.g., gNB, UPF), depending on the type of the V2X service and the agreed P-QoS requirements. These requests may allow collection of different types of information that may be needed, in order to, e.g., activate the subscription request, determine the QoS, determine the change in the QoS and/or enable the prediction of the QoS change, etc / requesting the QoS prediction, see also Fig.5, para. 0193-0200, see also para. 0022, the QoS function (also hereinafter referred to as the prediction QoS "P -QoS" function) may be based on a prediction functionality in a communication system that allows to, for example, determine the QoS, predict the QoS, determine a change in the QoS, predict (and/or detect very fast) changes in the QoS, and/or the coverage for a specific communication service of an application entity (e.g., V2X application entity), identify potential changes of the QoS (e.g., based on historic information or statistics) "QoS function" and "P-QoS function" are used interchangeably). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a first message for requesting the QoS prediction between the first apparatus (100) and a second apparatus (200), from the second apparatus (200), as taught by Kousaridas, in the system of Goh, to enable a device for providing a QoS function for a communication service of an application entity in a communication network. Specifically, the device may determine the QoS and/or a change in the QoS of the communication service of the application entity, see Kousaridas,  paragraphs 19-23.

As per claim 14, claim 14 is rejected the same way as claim 1.
As per claim 15, claim 15 is rejected the same way as claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kousaridas (US Pub. No.:2020/0260333) – see Fig.1, Fig.2, para. 0126-0132, “FIG. 1 provides an overview of involved entities and interactions of RAN nodes to support Predictive QoS of "local e2e" path. In this example, the "local e2e" path includes UEs 130, 140 and BSs 150, 160. UE1 130 runs a V2X/ITS application module 110 including QoS requirements 111 of UE1 130 and a communication module 112 including control plane 113 and data plane 114. UE2 140 runs a V2X/ITS application module 120 including QoS requirements 121 of UE2 140 and a communication module 122 including control plane 113 and data plane 114. V2X/ITS application 110 running on vehicle 130 performs bearers request/response via control plane 113 according to QoS requirements 111 and data transmit/receive via data plane 114. V2X/ITS application 120 running on vehicle 140 performs bearers request/response via control plane 113 according to QoS requirements 121 and data transmit/receive via data plane 114.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469